     Case 6:18-cv-00397-MC         Document 35      Filed 06/16/20    Page 1 of 2




Drew L. Johnson
Kathryn Tassinari
DREW L. JOHNSON, P.C.
sherwoodreese@comcast.net
kathrynt50@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                  DISTRICT OF OREGON

KATIE J. HANSON, aka
KATIE J. BJARNSON,
                                                       Case No. 6:18-cv-00397-MC
                   Plaintiff,
                                                   ORDER APPROVING
       vs.                                         ATTORNEY FEES PURSUANT TO
                                                   42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff’s Motion is hereby granted in the sum of $9607.75 in attorney fees for Plaintiff’s

Disability Insurance Benefits (“DIB”), out of which Plaintiff’s attorney will refund to

Plaintiff Equal Access to Justice (“EAJA”) fees already received by counsel in the amount of


ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                            1
      Case 6:18-cv-00397-MC        Document 35       Filed 06/16/20    Page 2 of 2




$6087.90, for a net award herein of $3519.85 as full settlement of all attorney fees pursuant

to 42 U.S.C. §406(b). Any past-due benefits withheld by the Defendant in anticipation of an

order under 42 U.S.C. §406(b), shall be payable to Plaintiff’s counsel, Drew L. Johnson, PC,

less an administrative assessment pursuant to 42 U.S.C. §406(d), and mailed to their office at

1700 Valley River Drive, Eugene, OR 97401, consistent with this order.

       Plaintiff also has leave to file a supplemental motion for §406(b) attorney fees upon

receipt from Defendant of a Notice of Award regarding Plaintiff’s Disabled Adult Child

(“DAC”) benefits in compliance with the July 17, 2019 Judgment herein remanding this

matter to Commissioner “for the immediate payment of benefits.”

                                          16 2020
       IT IS SO ORDERED this day of June _____,



                                               s/Michael J. McShane
                                             ______________________________
                                             U.S. District Judge/Magistrate Judge




PRESENTED BY:

By:    /s/ SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                              2
